                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

JESSE GRAYBILL,

                      Plaintiff,

vs.                                                         Case No.: 2:17-cv-418
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Deavers
PETTA ENTERPRISES, LLC,

                      Defendant.


                                            ORDER

       On September 25, 2018, the United States Magistrate Judge issued a Report and

Recommendation recommending that the Plaintiff’s Unopposed Motion for Final Approval be

granted and that the Settlement Agreement be approved by the Court. Additionally, the

Magistrate Judge recommended that the FLSA claims be finally certified pursuant to 29 U.S.C.

§216(b), and that the following Settlement Class be finally certified pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3):

       All individuals who work or worked for Defendant at any time from May 16,
       2015 through April 25, 2018, as non-exempt and/or hourly employees and
       performed work as a field supervisor or technician;

       It was further recommended that the parties be bound by the release set forth in the

Settlement Agreement and that the action be dismissed with prejudice. Finally, that Class

Counsel’s Unopposed Motion for Attorney Fees and Costs be granted in the amount of $38,955

and reimbursement of expenses in the amount of $2,099.12, for a total combined amount of

$41,054.12. And that Representative Plaintiff be awarded a service award in the amount of

$5,500, in addition to recovery for unpaid time expended on pre-shift and post-shift work. (See

Doc. 28).
       The parties were specifically advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.

       Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

For the reasons set forth in detail in the Report and Recommendation, the Court finds that

Plaintiff has met his burden of showing that the prerequisites for the certification of a class action

pursuant to Rule 23(a) and Rule 23(b)(3) have been satisfied in this case, that the Settlement

Agreement is fair, reasonable, and adequate, and that Class Counsel’s requested award of fees

and expenses is fair and reasonable. Accordingly, it is hereby ORDERED that:

(1) because the proposed settlement of the action on the terms and conditions set forth in the

Settlement Agreement is fair, reasonable, adequate, and in the best interest of the Class, that

Plaintiff’s Unopposed Motion for Final Approval (Doc. 22) be GRANTED and that the

Settlement Agreement be finally approved by the Court;

(2) the FLSA claims be finally certified pursuant to 29 U.S.C. § 216(b), and that the following

Settlement Class be finally certified pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3):

       All individuals who work or worked for Defendant at any time from May 16,
       2015, through April 25, 2018, as non-exempt and/or hourly employees and
       performed work as a field supervisor or technician;

(3) the action be dismissed with prejudice pursuant to the terms of the Settlement

Agreement;

(4) the Settlement Class, the Representative Plaintiff, and Defendant be bound by the

release as set forth in the Settlement Agreement; and

(5) Class Counsel’s Unopposed Motion for Fees and Costs (Doc. 18) be GRANTED and that

Class Counsel be awarded reasonable attorneys’ fees in the amount of $38,955, and
                                                  2
reimbursement of expenses in the amount of $2,099.12, for a total combined amount of

$41,054.12; and that Representative Plaintiff be awarded a service award in the amount of

$5,500, in addition to recovery for unpaid time expended on pre-shift and post-shift work.

       The Clerk shall remove Documents 18, 22, and 28 from the Court’s pending motions list

and enter final judgment in this case.

               IT IS SO ORDERED.

                                                    /s/ George C. Smith__________________
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                3
